        Case 1:21-cr-00387-APM Document 12-1 Filed 06/26/21 Page 1 of 2




                                                       U.S. Department of Justice

                                                       Channing D. Phillips
                                                       Acting United States Attorney

                                                       District of Columbia


                                                       Judiciary Center
                                                       555 Fourth St., N.W.
                                                       Washington, D.C. 20530


                                                     June 26, 2021

Maria T. Rodriguez, Esq.
P.O. Box 2176
Tarpon Springs, FL 34688
attorneymariar@aol.com
Via ECF and e-mail

       Re:      United States v. Audrey Ann Southard-Rumsey
                Case No. 21-CR-387-APM

Dear Counsel:

        I will be sharing a second production of preliminary discovery in this case. I will share
part of the discovery using the government’s USAfx File Exchange System in the next few days.
Although you may review the entire discovery on the shared drive, in order to retain access to the
discovery, you must download it immediately. Once all uploaded materials are available for
download, I will alert you via email.

       This production of preliminary discovery via USAfx contains over 100 items from the
FBI casefile, as well as a file-by-file index. The discovery includes interview reports, tips,
background check-related documents, facial recognition reports, items obtained from a Facebook
search warrant, and search warrants and other court documents. Please note that certain
documents refer to videos that I will share with you in a separate discovery production.

        This discovery includes items designated Sensitive and Highly Sensitive under the
protective order entered in this case. The designations appear in the filenames and in the index.

        I will share the remaining discovery, ten Metropolitan Police Department body-
worn camera videos, via a download link from evidence.com. This link will expire, so I
recommend that you download the materials immediately. I would direct your attention
to the portions of the body-worn camera videos recorded between 4:30 p.m. and 4:40
p.m.
        Case 1:21-cr-00387-APM Document 12-1 Filed 06/26/21 Page 2 of 2




        Due to the extraordinary nature of the January 6, 2021 Capitol Attack, the government
anticipates that a large volume of materials may contain information relevant to this prosecution.
These materials may include, but are not limited to, surveillance video, statements of similarly
situated defendants, forensic searches of electronic devices and social media accounts of
similarly situated defendants, and citizen tips. The government is working to develop a system
that will facilitate access to these materials. In the meantime, please let me know if there are any
categories of information that you believe are particularly relevant to your client.

       The discovery is unencrypted. Please contact me if you have any issues accessing the
information, and to confer regarding pretrial discovery as provided in Fed. R. Crim. P. 16.1.

         I recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S.
83 (1963), its progeny, and Rule 16. I will provide timely disclosure if any such material comes
to light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will provide information about
government witnesses prior to trial and in compliance with the court’s trial management order.

        I request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal
Rules of Criminal Procedure, including results or reports of any physical or mental examinations,
or scientific tests or experiments, and any expert witness summaries. I also request that
defendant(s) disclose prior statements of any witnesses defendant(s) intends to call to testify at
any hearing or trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). I
request that such material be provided on the same basis upon which the government will
provide defendant(s) with materials relating to government witnesses.

        Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, I
request that defendant(s) provide the government with the appropriate written notice if
defendant(s) plans to use one of the defenses referenced in those rules. Please provide any notice
within the time period required by the Rules or allowed by the Court for the filing of any pretrial
motions.

        I will forward additional discovery as it becomes available. If you have any questions,
please feel free to contact me.

                                                      Sincerely,

                                                      /s/ Alexis Loeb

                                                      Alexis Loeb
                                                      Assistant United States Attorney
                                                      Detailee




                                                 2
